PER CURIAM:
James Henry Rollins filed a motion under Rule 27.26 to vacate the judgment of conviction and sentence previously ordered for dispensing marijuana. His original conviction was affirmed in State v. Rollins, 449 S.W.2d 585 (Mo.1970).
The trial court held an evidentiary hearing and entered findings of fact and conclusions of law. A careful review of the record reveals the findings of fact are not clearly erroneous.
An extended opinion would have no prec-edential value. The judgment is affirmed.